COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-360-CV





MIKE BISMAR, M.D.	APPELLANT



V.



DOROTHY A. MOREHEAD, 	APPELLEES

VAUGHN R. MOREHEAD, AND 

JAMES P. MOREHEAD, III, 

INDIVIDUALLY AND AS HEIRS AT LAW 

OF GLORIA MOREHEAD, DECEASED



------------



FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Mike Bismar, M.D. is attempting to appeal the trial court’s order denying his motion to dismiss the underlying medical malpractice lawsuit.  We dismiss the appeal for want of jurisdiction. 

Bismar moved to dismiss appellees’ suit on the ground that their expert report was inadequate.
(footnote: 2)  This court has held that an order denying a motion to dismiss based on the alleged inadequacy of an expert report is not appealable by interlocutory appeal.
(footnote: 3)  Consequently, we notified Bismar by letter that his appeal was subject to dismissal unless he filed a response showing grounds for continuing the appeal.
(footnote: 4)  Although Bismar has filed a response, it does not state grounds for continuing the appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.	

PER CURIAM



PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DELIVERED:  November 29, 2007	
 

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:Bismar concedes that the initial expert report was timely, although he complains that the supplemental expert report was not.


3:See Jain v. Stafford,
 214 S.W.3d 94, 97 (Tex. App.—Fort Worth 2006, pet. dism’d).


4:See
 
Tex. R. App. P.
 42.3(a).